Title: To Thomas Jefferson from William Taylor, 15 October 1807
From: Taylor, William
To: Jefferson, Thomas


                        
                            Sir,
                            
                            Baltimore Octobr. 15th. 1807.
                        
                        Mr. Kelly from Charlottesville some days past handed me your acceptance as a payment for Two hundred Dollars
                            which I enclose you receipted. It is not due,—and at your convenience when it is you will please to direct it remited to
                            me here. With Sentiments of high respect, I am, Sir, Yr mo. obet. Sevt
                        
                            Wm. Taylor
                            
                        
                    